J-A20041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TENTH PRESBYTERIAN CHURCH                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PHILIP SNYDER                              :
                                               :
                       Appellant               :   No. 2522 EDA 2021

               Appeal from the Order Entered November 10, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 190703016


BEFORE: BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 08, 2022

        In this case that returns to us after remand by this Court, Philip Snyder

(Snyder) appeals from the order entered in the Court of Common Pleas of

Philadelphia County (trial court) granting the emergency motion for injunctive

relief filed by Tenth Presbyterian Church (the Church) and enjoining Snyder

from appearing within 1,000 feet of all Church-owned properties.         Snyder

challenges the trial court’s distance requirement as overly broad in

contravention of this Court’s remand directive. We vacate the trial court’s

order as it pertains to the distance requirement only, affirm it in all other

respects, and remand with instructions.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A20041-22


                                       I.

                                      A.

      The Church’s primary facility is located at 1701 Delancey Street in

Philadelphia, and it owns at least four additional properties on Spruce and S.

17th Streets (the Properties).    We previously summarized the facts and

procedural history of this case as follows:

            Snyder moved to Philadelphia in 2008, after which he joined
      the Church, where he remained a member until the Church
      excommunicated Snyder in August 2016. Snyder thereafter
      began picketing at the Property regarding his excommunication
      and the conduct of certain current and prior Church officials.
      Snyder brought a defamation action against individual members
      of the Church, but ultimately, a jury tendered a verdict against
      Snyder.

            After the verdict in the defamation action, Snyder protested
      outside of the Property every Sunday, before and after Church
      services. On July 24, 2019, the Church filed a Complaint for an
      injunction and an Emergency Motion for Injunctive Relief for a
      preliminary injunction. The Church sought to restrict Snyder from
      coming within 1,000 feet of all properties owned by the Church.
      Following oral argument, Snyder temporarily agreed to the
      Church’s requested relief.

           The trial court subsequently conducted a hearing on the
      Church’s Motion for a preliminary injunction on January 30, 2020,
      and February 10, 2020. The trial court described the evidence
      presented at that hearing as follows:

            Snyder testified that he began picketing outside of the
      Property after the March 22, 2019, jury verdict more frequently,
      with a sign that contained the phrase “naked beatings,” “lying,”
      and “rape,” because he was displeased with the results of the
      case. Snyder further testified that he had protested while wearing
      a body camera and filmed congregants outside of the Property.
      Snyder testified that a trial court Order and subsequent Opinion
      in the defamation case misrepresented the truth. Douglas Baker
      (Baker), the Church’s former administrator, testified that Snyder

                                     -2-
J-A20041-22


     frequently wore a visibly “concealed” firearm to church services
     when he was a member, and that he continued the practice while
     picketing with the sign and body camera. Baker testified that
     Snyder would verbally harass and yell at congregants outside the
     Property and then post body camera videos on a blog. Dr. William
     Goligher (Dr. Goligher), senior minister for the Church, testified
     that Snyder called him the “son of Satan” and a liar. Dr. Goligher
     testified that Snyder had verbally disparaged Snyder’s own family
     for not committing to his protest and not being faithful, including
     referring to Snyder’s wife as Job’s wife. . . Dr. Goligher also
     testified that Snyder seemed preoccupied with safety and
     firearms, such that he would stand beside Dr. Goligher and point
     out individuals whom he thought were carrying firearms. Snyder’s
     fixation on security and policing, even minor behaviors of the
     Church congregants, went on for years and included concerns
     about stolen phones, money, and immigrants. Snyder himself
     provided testimony that he has been the only individual telling the
     truth, that he has mailed 100 pages of material to 200 members
     of the Church, that he will never stop any of his behaviors until
     the Church’s leadership has resigned in full, and that the Church
     was trying to poison him and hire a hitman to assassinate him.
     Susan Elzey (Ms. Elzey), a congregant, testified that outside of
     Church services on June 16, 2019, Snyder told her he was an
     instrument of God, similar to a prophet, and that only Snyder
     knows the true nature of Dr. Goligher’s soul. Snyder went on to
     tell Ms. Elzey that Dr. Goligher was a son of Satan, and that any
     congregants who support Dr. Goligher are doing Satan’s work.
     Snyder also told Ms. Elzey that he was unhappy with his wife,
     described her as Job’s wife because she did not support him, and
     that his oath to remove Dr. Goligher from the Church was more
     important to him than his family.

           By Order dated February 10, 2020, the trial court granted
     the Church’s Motion and enjoined Snyder from appearing within
     five thousand (5,000) feet of the Church’s properties located
     at (1) 1701 Delancey Street; (2) 1700 Spruce Street; (3) 315 S.
     17th Street; (4) 1710 Spruce Street; and (5) 1716 Spruce Street.

     (Trial Court Opinion, 8/21/20, at 1-5) (emphasis added).
     Thereafter, Snyder filed the instant timely Notice of Appeal,
     followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement
     of matters complained of on appeal.




                                    -3-
J-A20041-22


(Tenth Presbyterian Church v. Snyder, 2021 WL 4839339, at *1-2 (Pa.

Super. filed October 18, 2021) (unpublished memorandum), appeal denied,

2022 WL 1314418 (Pa. 2022)) (brackets and some quotation marks omitted;

emphasis in original).1

       On appeal, we affirmed the trial court’s order in part, reversed it in part,

and remanded for further proceedings.            We affirmed the trial court’s

determination as to the propriety of the preliminary injunction because

“Snyder engaged in aggressive and agitated behavior that frightened and

agitated Church members inside and outside of the Property.” (Id. at *8).

However, we reversed the 5,000-foot distance requirement against Snyder as

far exceeding the appropriate scope of relief. We remanded for the trial court

“to fashion a limitation that achieves the specific needs of this case, i.e., a

distance that is sufficient to protect congregants’ access to the Church and its

services, yet continues to uphold Snyder’s constitutional right to convey his

dissatisfaction with the Church and its leadership.” (Id.).

       As to the Church’s initial request for a uniform 1,000-foot prohibition on

Snyder’s protests at all of the Properties, we observed: “the Church broadly

requested a one-thousand-foot prohibition on Snyder’s protests.               The

Complaint couches the requested relief in the broadest terms, but


____________________________________________


1We note Snyder’s testimony that although he is licensed to carry a firearm,
he “never carried a weapon while [he] was protesting” and that his body
camera footage supports this. (N.T. Hearing, 1/30/20, at 111).


                                           -4-
J-A20041-22


does not afford Snyder his constitutional right to protest the Church

and its leadership. Any preliminary injunction must be narrowly tailored

to address the physical realities of each Church property, while balancing

Snyder’s federal and state right to free speech.” (Id. at * 7 n.3).2

                                               B.

       On November 10, 2021, in accordance with this Court’s remand

directive, the trial court issued an order vacating the terms of its initial

preliminary injunction and granting the Church’s emergency motion for

injunctive relief. The trial court decreased the distance requirement against

Snyder from 5,000 to 1,000 feet, applicable to all Church-owned Properties

and reads in relevant part:

       The Defendant Philip Snyder is ENJOINED from:

       1. Distributing, picketing, leafleting, harassing, intimidating,
       placing in fear, threatening or otherwise communicating to Church
       members within one thousand (1,000) feet of the church located
       at 1701 Delancey Street, Philadelphia, PA 19103 on Sundays;

       2. Appearing within one thousand (1,000) feet of all property
       owned and/or occupied by Tenth Presbyterian Church,
       including but not necessarily: 1700 Spruce Street, 1701
       Delancey Street, 315 S. 17th Street; 1710 Spruce Street, and
       1716 Spruce Street, Philadelphia, PA 19103.

(Order, 11/10/21) (emphases added).




____________________________________________


2The Pennsylvania Supreme Court denied Snyder’s petition for allowance of
appeal on May 3, 2022.


                                           -5-
J-A20041-22


       The trial court acknowledged that “the content of Appellant’s speech is

protected as his subjective opinion,” and determined that a 1,000-foot

distance requirement “is narrowly tailored because Appellant is free to protest

and distribute material more than 1000 feet from Appellee’s properties.” (Trial

Court Opinion, 4/07/22, at 12-13). The court stated that it “couched [the

injunction] in the narrowest terms possible because it is a restriction that will

accomplish the pin-pointed objective of protecting Appellee’s leadership and

congregants while they worship,” and noted the parties’ litigious history and

Snyder’s “threat of potentially violent behavior” as reasons for its decision.

(Id. at 13). Snyder timely appealed and he and the trial court complied with

Rule 1925. See Pa.R.A.P. 1925.3

                                               II.

       On appeal, Snyder contends the trial court’s injunction was not narrowly

tailored to address the harm alleged by the Church and that the 1,000-foot

distance restriction applicable to all Church owned and/or occupied Properties

must be vacated. Snyder maintains that the distance requirement prohibiting


____________________________________________


3 “Appellate courts review a trial court order granting or denying a preliminary
injunction for an abuse of discretion.” Marcellus Shale Coal. v. Dep’t of
Envtl. Prot. of Commonwealth, 185 A.3d 985, 995 (Pa. 2018) (citation
omitted). “Additionally, we do not inquire into the merits of the controversy,
but only examine the record to determine if there were any apparently
reasonable grounds for the action of the court below.” Id. (citation and
emphasis omitted). “Only if it is plain that no grounds exist to support the
decree or that the rule of law relied upon was palpably erroneous or misapplied
will we interfere with the decree.” Id. (citation omitted).


                                           -6-
J-A20041-22


him from appearing/protesting within the specified boundary deprives him of

his right to engage in constitutionally protected expressive conduct without

leaving open ample alternative methods of communication.4

                                               A.

       “The purposes of a preliminary injunction are to preserve the status quo

and prevent imminent and irreparable harm which might occur before the

merits of the case can be heard and determined.” Constantakis v. Bryan

Advisory Servs., LLC, 275 A.3d 998, 1017 (Pa. Super. 2022) (citation

omitted). A petitioner seeking a preliminary injunction must establish: “1)

that the injunction is necessary to prevent immediate and irreparable harm

that cannot be adequately compensated by damages; 2) that greater injury

would result from refusing an injunction than from granting it, and

concomitantly, that issuance of an injunction will not substantially harm other

interested parties in the proceedings; 3) that a preliminary injunction will

properly restore the parties to their status as it existed immediately prior to

the alleged wrongful conduct; 4) that the activity it seeks to restrain is

actionable, that its right to relief is clear, and that the wrong is manifest, or,

in other words, must show that it is likely to prevail on the merits; 5) that the

injunction it seeks is reasonably suited to abate the offending activity; and 6)




____________________________________________


4Although Snyder raised multiple issues in his Rule 1925(b) Statement, he
pursues only one issue on appeal. (See Snyder’s Brief, at 8 n.2).

                                           -7-
J-A20041-22


that a preliminary injunction will not adversely affect the public interest.” Id.

at 1022 (citation omitted).

      Additionally, “a preliminary injunction must be crafted so as to be no

broader than is necessary for the petitioner’s interim protection.” Santoro

v. Morse, 781 A.2d 1220, 1230 (Pa. Super. 2001) (citation omitted; emphasis

added). The United States Supreme Court has directed that “an order issued

in the area of First Amendment rights must be couched in the narrowest terms

that will accomplish the pin-pointed objective permitted by constitutional

mandate and the essential needs of the public order.”        Turner Const. v.

Plumbers Local 690, 130 A.3d 47, 69 (Pa. Super. 2015) (citing Carroll v.

President and Commissioners of Princess Anne, 393 U.S. 175, 183,

(1968)). Therefore, an injunction that restrains free speech “must be tailored

as precisely as possible to the exact needs of the case.” Id.

                                       B.

      In this case, as framed by this Court previously, the trial court’s

objective was to craft a distance limitation “sufficient to protect congregants’

access to the Church and its services, yet continues to uphold Snyder’s

constitutional right to convey his dissatisfaction with the Church and its

leadership.” (Tenth Presbyterian Church, supra at *8). In other words,

the restraint that the trial court placed on Snyder’s freedom of speech was

required to be sufficiently lenient to permit him to effectively communicate his

views on the Church with the public. We also specifically noted with regard to


                                      -8-
J-A20041-22


the Church’s request for a uniform 1,000-foot restriction at all Properties that

this limitation is overly broad because it “does not afford Snyder his

constitutional right to protest the Church and its leadership.” (Id. at

*7 n.3). We further directed that the trial court take into account the physical

attributes of each Church Property in fashioning an appropriately narrowly-

tailored distance restriction. (See id.).

      The trial court, however, has issued an order on remand that does not

indicate it weighed the physical characteristics of each Property and tailored

the distance requirement accordingly, as it broadly enjoins Snyder from

“appearing” within 1,000 feet of any Church “owned and/or occupied”

Property. (Order, 11/10/21). Although the order prohibits active picketing

only at the primary facility where congregants attend regular services on

Sundays, Snyder’s mere presence within 1,000 feet of any Church Property is

a violation of the order.

      Additionally, the injunction not only encompasses Property owned by

the Church, but also includes any facilities the Church “occupies.” While the

order lists the street addresses of five such properties, the restriction is “not

necessarily” limited to those specified. (Id.) This language is far from precise

or narrow in scope, as it potentially captures unidentified locations that Snyder

is unaware of.

      Furthermore, the injunction disregards our prior finding that the

Church’s requested relief of a uniform 1,000-foot distance restriction is not


                                      -9-
J-A20041-22


sufficiently narrowly tailored to balance the congregants’ ability to access

Church Properties with Snyder’s right to free speech.               (See Tenth

Presbyterian Church, supra, at *7 n.3) (“The Complaint couches the

requested relief in the broadest terms, but does not afford Snyder his

constitutional right to protest the Church and its leadership.”).

      Because the trial court’s solution is not the narrowest means possible to

achieve its goal, we are constrained to remand. We emphasize the court’s

obligation to craft an injunction using the “narrowest terms that will

accomplish the pin-pointed objective” as framed by this Court and to tailor

relief “as precisely as possible to the exact needs” of this case in a manner

that imposes the least restraint on Snyder’s free speech, taking into

consideration the physical realities of each Church Property.       See Turner

Const., supra at 69.

      On remand, as well as considering its finding that Snyder engaged in

aggressive and agitated behavior that frightened and agitated Church

members inside and outside of the Property, the trial court should, in setting

the distance requirement set forth expressly why the particular distance

restriction is the least necessary to protect Church property, permit the

congregants’ and Church employees access to the Church and to hold services

without distraction, with the least possible impingement on Snyder’s

constitutional right to convey his dissatisfaction with the Church and its

leadership on public streets and sidewalks.


                                     - 10 -
J-A20041-22


        Order vacated in part with respect to the 1,000-foot distance restriction

only.    Order affirmed in all other respects.     Case remanded for further

proceedings consistent with this Memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                                      - 11 -